Exhibit 10.1



SERIES 2001-A PREFERRED STOCK PURCHASE AGREEMENT

 

This Series 2001-A Preferred Stock Purchase Agreement (this "Agreement") is made
as of February 23, 2001 among Harold's Stores, Inc., an Oklahoma corporation
(the "Company"), and the investors listed on the Schedule of Investors attached
hereto (the "Investors").



RECITALS

Whereas, the Company has authorized the sale and issuance of an aggregate of
Three Hundred Thousand (300,000) shares of its Series 2001-A Preferred Stock
(the "Shares");



Whereas, Investors desire to purchase the Shares on the terms and conditions set
forth herein; and



Whereas, the Company desires to issue and sell the Shares to Investors on the
terms and conditions set forth herein.



Agreement



NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:



Section 1.



PURCHASE AND SALE OF SERIES 2001-A PREFERRED STOCK

1.1 Amendment to Certificate of Incorporation. The Company shall adopt and file
with the Secretary of State of the State of Oklahoma on or before the Closing
Date (as defined below) a certificate of designations creating the Series 2001-A
Preferred Stock, including the preferences and rights attached hereto as Exhibit
A (the "Amendment").



1.2 Purchase and Sale of Series 2001-A Preferred. Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), each Investor
agrees to purchase, and the Company agrees to sell and issue to each Investor at
a price per share of $20.00, that number of Shares opposite each Investor's name
and for the aggregate purchase price set forth on the Schedule of Investors
attached hereto.



 

Section 2.



CLOSING



2.1 Closing. The purchase and sale of the Shares (the "Closing") shall take
place at the offices of Sutherland Asbill & Brennan LLP, 999 Peachtree Street,
N.E., Atlanta, Georgia 30309, on February 28, 2001, or at such other time and
place upon which the Company and Investors acquiring in the aggregate more than
half of the Shares mutually agree (the "Closing Date").



2.2 Delivery. At the Closing, the Company shall deliver to each Investor a
certificate representing the Shares that such Investor is purchasing against
payment of the purchase price therefor by check or wire transfer.



Section 3.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

For purposes of this Agreement:



"to the Company's knowledge" means the actual knowledge of Rebecca Powell Casey,
Michael T. Casey, H. Rainey Powell or Jodi Taylor, or any of them.



"the Company" includes the Company and its Subsidiaries (defined below) on a
consolidated basis, unless the context clearly indicates otherwise.



"material adverse change" means a change which would have a material adverse
effect.



"material adverse effect" means a material adverse impact or effect to the
Company's business, assets, liabilities, operations or financial condition. It
is understood that such event, violation or other matter would be material in
impact or amount if such event, violation or other matter, if quantifiable in
dollars, creates or results, or is reasonably anticipated to result, in a loss
or expense to the Company exceeding $175,000.



Except as set forth in the Schedule of Exceptions attached hereto as
specifically identifying the subsection of this Section 3 to which each such
exception relates, the Company hereby represents and warrants to the Investors
as of the date hereof as follows:



3.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under the laws of the State of Oklahoma and is in good standing
under such laws. The Company has all requisite corporate power and authority to
own and operate its properties and assets, and to carry on its business as
presently conducted and as currently proposed to be conducted. The Company is
duly qualified and authorized to transact business and is in good standing as a
foreign corporation in each jurisdiction in which the failure so to

qualify would have a material adverse effect on its business, properties,
prospects or financial condition.



3.2 Corporate Power. The Company has all requisite legal and corporate power and
authority to (a) execute and deliver this Agreement, the Investor Rights
Agreement attached hereto as Exhibit B (the " Investor Rights Agreement"), the
Right of First Refusal Agreement (the "First Refusal Agreement") attached hereto
as Exhibit C, the Employment and Non-Competition Agreement attached hereto as
Exhibit D (the "Employment Agreement "), and the Voting Agreement attached
hereto as Exhibit E (the "Voting Agreement") (collectively, the Investor Rights
Agreement, First Refusal Agreement, Employment Agreement and Voting Agreement
are referred to as the "Related Agreements"), (b) sell and issue the Shares
hereunder, (c) issue the additional Shares to be issued in satisfaction of
dividends on the Shares, as set forth in the Amendment, (d) issue the common
stock issuable upon conversion of the Shares and (e) carry out and perform its
obligations under the terms of this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby.



3.3 Subsidiaries. Except as set forth in Section 3.3 of the Schedule of
Exceptions, the Company has no subsidiaries or affiliated companies and does not
otherwise own or control, directly or indirectly, any equity interest in any
corporation, association or other business entity. As to each entity listed in
Section 3.3 of the Schedule of Exceptions (each a "Subsidiary"), such Subsidiary
is a corporation or other entity duly organized and validly existing under the
laws of its state of domicile, as indicated in such Section, and is in good
standing under such laws except as indicated in such Section. Such Subsidiary
has all requisite power and authority to own and operate its properties and
assets, and to carry on its business as presently conducted and as currently
proposed to be conducted. Such Subsidiary is duly qualified and authorized to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a material adverse effect on its business,
properties, prospects or financial condition. The Company owns all of the
capital stock or other ownership interests of each Subsidiary.



3.4 Capitalization and Voting Rights. The authorized capital stock of the
Company consists, or will consist immediately prior to the Closing, of
25,000,000 shares of common stock, $0.01 par value (the "Common Stock "), of
which 6,084,302 shares (including 115 shares held in treasury) are issued and
outstanding, and 1,000,000 shares of Preferred Stock, $0.01 par value, of which
1,000,000 shares have been designated as Series 2001-A Preferred Stock (the
"Series 2001-A Preferred"), none of which are issued and outstanding. All issued
and outstanding shares have been duly authorized and validly issued, are fully
paid and nonassessable and have been issued in compliance with applicable
federal and state securities law. The Company has reserved 5,000,000 shares of
Common Stock for issuance upon conversion of the Series 2001-A Preferred (the
"Underlying Common Stock"), and has reserved 700,000 shares of Series 2001-A
Preferred for future issuance in satisfaction of dividends on the Series 2001-A
Preferred (the "Dividend Stock"). The Series 2001-A Preferred shall have the
rights, preferences, privileges and restrictions set forth in the Amendment and
the Related Agreements. Except as contemplated herein or in the Related
Agreements or as set forth in Section 3.4 of the Schedule of Exceptions, there
are no options, warrants, conversion rights, preemptive rights, rights of first
refusal, or similar rights presently outstanding to purchase or otherwise
acquire from the Company any of the Company's securities. Immediately after the
Closing, the capitalization of the Company will be as set forth in Exhibit F
attached hereto.



3.5 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of this Agreement and the Related Agreements by the
Company, the authorization, sale, issuance (or reservation for issuance) and
delivery of the Shares, the Dividend Stock and the Underlying Common Stock and
the performance of all of the Company's obligations hereunder and under the
Related Agreements have been taken or will be taken prior to the Closing. This
Agreement and the Related Agreements constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.



3.6 Valid Issuance of Stock. The Shares, when issued, sold and delivered in
compliance with the provisions of this Agreement, will be duly and validly
issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities laws. The Dividend Stock and the
Underlying Common Stock have been duly and validly reserved and, when issued in
compliance with the provisions of the Amendment, will be duly and validly
issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities laws. The Shares, the Dividend Stock and
the Underlying Common Stock will be free and clear of any liens or encumbrances
upon issuance; provided, however, that the Shares, the Dividend Stock and the
Underlying Common Stock may be subject to restrictions on transfer under
applicable state and/or federal securities laws and under the Related
Agreements. Except as set forth in the Related Agreements and subject to
restrictions on transfer under applicable state and/or federal securities laws,
the Shares are not subject to any preemptive rights, rights of first refusal or
restrictions on transfer.



3.7 Offering. Subject to the accuracy of the representations of the Investors
set forth in Section 4 below, the Company has complied and will comply with all
applicable United States Federal and state securities laws in connection with
the offer, issuance and sale of the Shares in connection with this Agreement.
The Company has not, either directly or through any agent, offered any
securities to, or otherwise approached, negotiated or communicated in respect of
any securities with, any person so as thereby to require that the offer or sale
of the Shares be registered pursuant to the provisions of Section 5 of the
Securities Act of 1933, as amended (the "Securities Act"). Subject to the
accuracy of the representations of the Investors set forth in Section 4 below,
the offer, sale and issuance of the Shares (and of the Dividend Stock and the
Underlying Common Stock) in conformity with the terms of this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act and
all applicable state securities laws.



3.8 Title to Properties. Except as set forth in Section 3.8 of the Schedule of
Exceptions, (i) the Company has good and marketable title to all of the
properties and assets which it owns, free and clear of any mortgage, pledge,
lien, lease, encumbrance or charge, other than liens for current taxes not yet
due and payable, (ii) the Company holds valid leasehold interests in the
properties which it leases, free and clear of any mortgage, pledge, lien, lease
(other than leases granting the Company a leasehold interest), encumbrance or
charge, other than liens for current taxes not yet due and payable, and (iii)
the Company is not in default under or in breach of any provision of any of its
leases. All of the Company's material tangible properties and assets are in good
condition and repair.



3.9 Intellectual Property.



(a) The Company owns or possesses sufficient legal rights to all patents, patent
applications, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, know-how, concepts, computer programs and software, technical data,
proprietary rights, proprietary processes and other information necessary for
its business as conducted by the Company and as currently proposed to be
conducted by the Company (each such item, the "Company Intellectual Property")
without, to the Company's knowledge, any conflict with or infringement of the
rights of others. Section 3.9 of the Schedule of Exceptions contains a complete
list of all federal and state registrations with respect to the Company
Intellectual Property and any pending applications therefor and registrations,
renewals, extensions and the like thereof. Except for proprietary information
agreements with its employees and consultants confirming the Company's ownership
of intellectual property created by them, and except for licenses or agreements
entered into in the ordinary course of the Company's business, consistent with
past practices, there are no outstanding options, licenses, or agreements of any
kind relating to any of the Company Intellectual Property, nor is the Company
bound by or a party to any options, licenses, or agreements of any kind with
respect to the patents, patent applications, trademarks, service marks, trade
names, copyrights, trade secrets, licenses, know-how, concepts, computer
programs, technical data, proprietary rights, proprietary processes and
information of any other person or entity. No person or entity has the right to
purchase any of the Company Intellectual Property .



(b) The Company has not received any communications alleging, nor does the
Company have reason to believe, that the Company has violated or, by conducting
its business as currently proposed, would violate any of the patents,
trademarks, service marks, trade names, copyrights, trade secrets, or other
proprietary rights or processes of any other person or entity, and is not aware
of any basis therefor or threat thereof. The Company is not aware that any of
its employees, agents or contractors is obligated under any contract (including
licenses, covenants, or commitments of any nature) or other agreement, or
subject to any judgment, decree, or order of any court or administrative agency,
that would interfere with the use of such employee's best efforts to promote the
interests of the Company, or that would conflict with the Company's business as
it is currently proposed to be conducted. The Company is not aware of any
violation or infringement by a third party of any of the Company Intellectual
Property. Neither the execution nor delivery of this Agreement or the Related
Agreements, nor the carrying on of the Company's business by the employees of
the Company, nor the conduct of the Company's business as currently proposed
will conflict with or result in a breach of the terms, conditions, or provisions
of, or constitute a default under, any contract, covenant, or instrument under
which any of such employees is now obligated. The Company has no plan to, and
does not believe it is or will be necessary to utilize, any inventions of any of
its employees (or individuals it currently intends to hire) made prior to their
employment by the Company that would infringe the rights of others.



3.10 Material Contracts and Other Commitments.



(a) Except as set forth in Section 3.10(a) of the Schedule of Exceptions, the
Company and, to the Company's knowledge, each other party thereto, have
performed all the obligations required to be performed by them to date, have
received no notice of default and are not in default, under any lease, agreement
or other contract now in effect to which the Company is a party or by which it
or its property may be bound which defaults would have singularly or in the
aggregate a material adverse effect on the Company. The Company has no present
expectation or intention of not fully performing all of its obligations under
each such lease, contract or other agreement, and the Company has no knowledge
of any breach or anticipated breach by the other party to any such lease,
contract or other agreement.



(b) All the material leases, agreements and other contracts to which the Company
is a party or by which it or its property may be bound which are not included as
exhibits to the Company's public filings under the Securities Exchange Act of
1934, as amended (the "Exchange Act") pursuant to the rules promulgated
thereunder, are listed in Section 3.10(b) of the Schedule of Exceptions.



3.11 Litigation. Except as set forth in Section 3.11 of the Schedule of
Exceptions, (i) there are no actions, suits, proceedings, or investigations
pending or to the Company's knowledge threatened against the Company or its
properties before any court or governmental agency which might result, either in
any case or in the aggregate, in any material adverse effect on the Company, or
which might call into question the validity of, or hinder the enforceability or
performance of, this Agreement, the Related Agreements or any action taken or to
be taken in connection herewith or therewith; and (ii) there is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
currently intends to initiate.



3.12 Taxes. The Company has timely filed all tax returns and reports (federal,
state and local) as required by law and such returns and reports are true and
correct in all material respects. The Company has paid all taxes and other
assessments due. There are no agreements, waivers or other arrangements
providing for an extension of time with respect to the assessment of any tax or
deficiency against the Company, and there are no actions, suits, proceedings,
investigations or claims now pending against the Company with respect to any tax
or assessment or any matters under discussion with any federal, state, local or
foreign authority relating to any taxes or assessments, or any claims for
additional taxes or assessments asserted by any such authority, and there is no
basis for the assertion of any additional taxes as assessments against the
Company. The Company has not elected to be treated as an S corporation or a
collapsible corporation pursuant to Section 1362(a) or Section 341(f) under the
Internal Revenue Code of 1986, as amended (the "Code"). The Company has not
since the end of the period covered by the Company's latest Form 10-Q filed with
the Securities and Exchange Commission had tax deficiencies proposed or assessed
against it in an amount which, in the aggregate, exceeds $25,000. Except as set
forth in Section 3.12 of the Schedule of Exceptions, the Company has not since
December 31, 1994 been audited by the U.S. Internal Revenue Service. The Company
has withheld or collected from each payment made to each of its employees, the
amount of all taxes, including, but not limited to, income taxes, Federal
Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes required
to be withheld or collected therefrom, and has paid the same to the proper tax
receiving officers or authorized depositaries.



3.13 Insurance. The Company has in full force and effect fire, casualty and
liability insurance policies with recognized insurers. This insurance is
sufficient in amount, subject to reasonable deductibles, to allow the Company to
replace any of the Company's material properties that may be damaged or
destroyed.



3.14 Employee Benefit Plans. Except as set forth in Section 3.14 of the Schedule
of Exceptions, the Company does not have any "employee benefit plan" as defined
in the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). To
the extent required (either as a matter of law or to obtain the intended tax
treatment and tax benefits), all of the benefit and incentive plans,
arrangements and programs for the benefit of the Company's current and former
employees, independent contractors, leased employees, directors and agents and
their dependents and beneficiaries (the "Plans") comply with all requirements of
applicable law, including without limitation the applicable requirements of
ERISA and the Code, and with the terms of the Plans. With respect to the Plans,
except as set forth in Section 3.14 of the Schedule of Exceptions, (i) all
required contributions that are due have been made and all expenses have been
paid and any accrual required by generally accepted accounting principles has
been made on the books and records of the Company for all future contribution
obligations; (ii) there are no actions, suits or claims pending, other than
routine uncontested claims for benefits; and (iii) there have been no prohibited
transactions (as defined in Section 406 of ERISA or Section 4975 of the Code)
except for such items that have not or would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect. All
benefits under those Plans covered by ERISA (other than Code Section 125
cafeteria plans) are payable either through a fully-funded trust or an insurance
contract, and no welfare benefit Plan (as defined in Section 3(1) of ERISA) is
self-funded. Except as otherwise disclosed in Section 3.14 of the Schedule of
Exceptions, no Plan assets are invested in stock of the Company. Each Plan (and
any related trust) intended to be qualified under Sections 401(a) and 501(a) of
the Code (i) has received a favorable determination letter from the U.S.
Internal Revenue Service to the effect that it is qualified, both as to the
original plan and all restatements or material amendments; (ii) has never been
subject to any assertion by any governmental agency that it is not so qualified;
and (iii) has been operated so that it has always been so qualified. No action
has been taken by the Company, nor has there been any failure by the Company to
take any action, nor is any action or failure to take action contemplated by the
Company (including all actions contemplated under this Agreement), that would
subject the Company or any of its directors, officers or employees to any
liability, penalty or tax imposed by the U.S. Internal Revenue Service or
Department of Labor or other governmental entity in connection with any Plan.
There are no (i) legal, administrative or other proceedings or governmental
investigations or audits, or (ii) complaints to or by any governmental entity,
which are pending, anticipated or, to the Company's knowledge, threatened,
against any Plan or its assets, or against any Plan fiduciary or administrator,
or against the Company or its directors, officers or employees with respect to
any Plan.



3.15 Registration Rights and Voting. Except as provided in the Investor Rights
Agreement, the Company is not under any obligation and has not granted any
rights to register under the Securities Act any of its presently outstanding
securities or any of its securities that may subsequently be issued. To the
Company's knowledge, except as provided in the Related Agreements or as set
forth in Section 3.15 of the Schedule of Exceptions, no shareholder of the
Company is a party to any agreement with respect to the voting of the Company's
securities.



3.16 Takeover Status. No "fair price", "moratorium", "control share acquisition"
or other similar anti-takeover statute or regulation enacted under state or
federal laws or applicable stock exchange rules or regulations, including,
without limitation, Sections 1145 through 1155 of the Oklahoma General
Corporation Act, is applicable to the transactions contemplated hereby.



3.17 Governmental Consents. Except as set forth in Section 3.17 of the Schedule
of Exceptions, no consent, approval, qualification or authorization of
registration, designation, declaration or filing with, any local, state or
federal governmental authority on the part of the Company is required in
connection with the valid execution, delivery or performance of this Agreement
or the Related Agreements, or the offer, sale or issuance of the Shares, the
Dividend Stock or the Underlying Common Stock, or the consummation of any
transaction contemplated hereby, except such additional filings as will be made
by the Company to comply with applicable state and federal securities laws and
rules of the American Stock Exchange, and with applicable general corporation
laws of the various states.



3.18 Environmental and Safety Laws. To the Company's knowledge, it is not in
violation of, or subject to liability under, any applicable statute, law or
regulation relating to the environment or occupational health and safety, and no
material expenditures are or will be required in order to comply with any such
existing statute, law, or regulation.



3.19 Related Party Transactions. Except as set forth in Section 3.19 of the
Schedule of Exceptions or in the Company's most recent Form 10-K filed with the
Securities and Exchange Commission, there are no loans, advances, leases or
other continuing transactions between the Company and any stockholder known to
the Company to own more than 1% of the capital stock of the Company or any
director or officer of the Company, or any member of such officer's, director's
or stockholder's immediate family, or any individual or entity controlled by any
such officer, director or stockholder or member of such officer's, director's or
stockholder's immediate family.



3.20 Broker's and Finders' Fees. The Company has not incurred, and will not
incur, directly or indirectly, any liability for brokerage or finders' fees or
agents' commissions or any similar charges in connection with this Agreement,
the Related Agreements or any transaction contemplated hereby or thereby.



3.21 Compliance with Other Instruments. Except as set forth in Section 3.21 of
the Schedule of Exceptions, the Company is not in violation or default of any
provisions of its Certificate of Incorporation or Bylaws, each as amended, or of
any mortgage, indenture, agreement (including any shareholders' agreement),
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound or, to the Company's knowledge, any provision of any
federal or state statute, rule or regulation applicable to the Company. Except
as set forth in Section 3.21 of the Schedule of Exceptions, the execution,
delivery and performance of, and compliance with, this Agreement and the Related
Agreements, and the consummation of the transactions contemplated hereby and
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien, charge or
encumbrance upon any of the properties or assets of the Company or the
suspension, revocation, impairment, forfeiture, or nonrenewal of any material
permit, license, authorization, or approval applicable to the Company, its
business or operations or any of its properties or assets.



3.22 Permits. The Company has all material franchises, permits, licenses, and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could have a material adverse effect, and
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as currently planned to be conducted. The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.



3.23 Employees. There are no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened, between the
Company and its employees. None of the Company's employees belongs to any union
or collective bargaining unit. To its knowledge, the Company has complied with
all applicable state and federal equal opportunity and other laws related to
employment. No employee of the Company is believed to be in violation of any
judgment, decree, or order, or any term of any employment contract, patent
disclosure agreement, or other contract or agreement relating to the
relationship of any such employee with the Company, or any other party because
of the nature of the business conducted or currently proposed to be conducted by
the Company or to the use by the employee of his or her best efforts with
respect to such business. Except as set forth in Section 3.23 of the Schedule of
Exceptions, the Company is not a party to or bound by any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, or other employee compensation
agreement. Except as set forth in Section 3.23 of the Schedule of Exceptions,
the Company is not aware that any officer or key employee, or that any group of
key employees, intends to terminate their employment with the Company, nor does
the Company have a present intention to terminate the employment of any of the
foregoing. Subject to general principles related to wrongful termination of
employees and except as set forth in Section 3.23 of the Schedule of Exceptions,
the employment of each officer and employee of the Company is terminable at the
will of the Company.



3.24 Changes. Except as set forth in Section 3.24 of the Schedule of Exceptions,
since the end of the period covered by the Company's latest Form 10-Q filed with
the Securities and Exchange Commission, other than in the ordinary course of
business, there has not been:



(a) any change in the assets, liabilities, prospectus, financial condition, or
operating results of the Company, except for changes in the ordinary course of
business that have not been, individually or in the aggregate, materially
adverse to the business, properties, prospects or financial condition of the
Company;



(b) any damage, destruction or loss, whether or not covered by insurance, which
had a material adverse effect on the business, properties, prospects or
financial condition of the Company;



(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;



(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not material to the business, properties, prospects or financial
condition of the Company (as such business is presently conducted and as it is
presently proposed to be conducted);



(e) any new material contract or changes in the terms of any material contract
or arrangement by which the Company or any of its assets or properties is bound
or to which the Company or any of such assets or properties is subject;



(f) any material change in any compensation arrangement or agreement with any
officer, director, or 1% or greater stockholder of the Company;



(g) any sale, assignment, or transfer of any of the Company's Intellectual
Property;



(h) any resignation or termination of employment of any officer or key employee
of the Company;



(i) receipt of notice that there has been a loss of, or material order
cancellation or reduction by, any customer of the Company;



(j) any mortgage, pledge, security interest or lien created by the Company with
respect to any of its material properties or assets, except for liens for
current taxes not yet due and payable;



(k) any loans or guarantees made by the Company to or for the benefit of its
employees, stockholders, officers, managers, or directors, or any members of
their immediate families, other than travel advances and other advances made in
the ordinary course of its business;



(l) any declaration, setting aside, or payment of any dividend or other
distribution of the Company's assets in respect of any of the Company's capital
stock, or any direct or indirect redemption, purchase, or other acquisition of
any of such stock by the Company;



(m) to the Company's knowledge, any other event or condition of any character
that might have a material adverse effect on the Company; or



(n) any agreement or commitment by the Company to do any of the things described
in this Section 3.24.



3.25 Corporate Documents. The Certificate of Incorporation and Bylaws, as
amended, of the Company are in the forms provided to the Investors. The copies
of the minute books of the Company provided or made available to the Investors
contain minutes of all meetings of directors and shareholders, and all actions
by written consent by the directors and shareholders since the date of its
incorporation and accurately reflect all actions by the directors (and any
committee of directors) and shareholders with respect to all transactions
referred to therein in all material respects. Except as set forth in Section
3.25 of the Schedules of Exceptions, neither the shareholders nor the board of
directors of the Company have taken any action relating to the merger,
consolidation, sale of assets or business, liquidation, dissolution or any other
reorganization of the Company.



3.26 Exchange Act Reports and Financial Statements. The Company has filed with
the Securities and Exchange Commission (the "Commission") all required reports,
schedules, forms, proxy, registration and other statements and other documents
(collectively, the "SEC Documents"). As of the date of this Agreement, the last
SEC Document filed by Company was the Company's Current Report on Form 8-K dated
February 6, 2001. As of their respective filing dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents. As of their
respective filing dates, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent such statements have been modified or superseded by a later SEC Document
filed and publicly available prior to the Closing Date, the circumstances or
bases for which modifications or supersessions have not and will not
individually or in the aggregate result in any material liability or obligation
on behalf of the Company under the Securities Act or the Exchange Act, the rules
promulgated under the Securities Act or the Exchange Act or any federal, state
or local anti-fraud, blue sky, securities or similar laws. The consolidated
financial statements of the Company and its subsidiaries included in the SEC
Documents (as amended or supplemented by any later filed SEC Document), comply
as to form in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto, have been
prepared in accordance with generally accepted accounting principles (except, in
the case of unaudited statements, as permitted by Form 10-Q of the Commission)
applied on a consistent basis during the periods involved (except as may be
indicated in notes thereto) and fairly present the consolidated financial
position, assets and liabilities of Company and its subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments not material in amount).



3.27 No Undisclosed Liabilities. Except for liabilities set forth on Section
3.27 of the Schedule of Exceptions, the Company does not have any liability,
indebtedness, obligation, expense, claim, deficiency, guaranty or endorsement of
any type, whether accrued, absolute, contingent, matured, unmatured, or other
(whether or not required to be reflected in financial statements in accordance
with generally accepted accounting principles), which are not reflected in the
Company's most recent Forms 10-K and 10-Q included in the SEC Documents (the
"Financial Statements") and which (i) has arisen other than in the ordinary
course of the Company's business since the date of the most recent Financial
Statements consistent with past practices, or (ii) individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect on the Company.



3.28 Compliance with Laws. To its knowledge, the Company has complied in all
material respects with, is not in material violation of, and has not received
any notices of violations with respect to any foreign, federal, state or local
law, statute, rule or regulation that remain unresolved.



3.29 Disclosure. No representation or warranty of the Company contained in this
Agreement, the Related Agreements, the Schedule of Exceptions or any certificate
or instrument furnished or to be furnished to the Investors at the Closing
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.



Section 4.



REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, severally and not jointly, represents and warrants to the Company
as follows:



4.1 Investment Experience. The Investor is capable of evaluating the merits and
risks of its investment in the Company and has the capacity to protect its own
interests. The Investor is an "accredited investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Investor is able to bear
the economic risk of losing its entire investment in the Company, which is not
disproportionate to the Investor's net worth.



4.2 Investment. The Investor is acquiring the Shares for investment for the
Investor's own account, not as a nominee or agent, and not with the view to, or
for resale in connection with, any distribution thereof. The Investor
understands that the Shares, the Dividend Stock and the Underlying Common Stock
have not been, and will not be when issued, registered under the Securities Act
or any state securities laws by reason of specific exemptions from the
registration provisions of the Securities Act and such state laws, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the representations as expressed
herein.



4.3 Rule 144. The Investor is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, which may
include, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale occurring not less than two years after a party has purchased and paid
for the security to be sold, the sale being effected through a "broker's
transaction" or in transactions directly with a "market maker" and the number of
shares being sold during any three (3) month period not exceeding specified
limitations.



4.4 Access to Information. The Investor has had an opportunity to discuss the
Company's management, business plan and financial condition with the Company's
management. The Investor understands that a purchase of the Shares involves a
high degree of risk, and there can be no assurance the Company's business
objectives will be obtained.



4.5 Authorization. The Investor has all requisite legal power and authority to
execute and deliver this Agreement and the Related Agreements to which it is a
party and to carry out and perform its obligations under the terms of this
Agreement and such Related Agreements and the transactions contemplated hereby
and thereby. This Agreement and each of the Related Agreements to which the
Investor is a party, when executed and delivered by the Investor, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.



4.6 Broker's and Finders' Fees. The Investor has not incurred, and will not
incur, directly or indirectly, any liability for brokerage or finders' fees or
agents' commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.



4.7 Legends. It is understood that each certificate representing the Shares, the
Dividend Stock and the Underlying Common Stock shall bear a legend to the
following effect:



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR THE
AVAILABILITY OF AN EXEMPTION THEREFROM.



Section 5.



CONDITIONS OF THE INVESTORS' OBLIGATIONS AT CLOSING



The obligations of the Investors under this Agreement are subject to the
fulfillment at or before the Closing of each of the following conditions:



5.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true and correct on and as of the
Closing with the same effect as if made on and as of the Closing.



5.2 Performance. The Company shall have performed or fulfilled all agreements,
obligations and conditions contained herein required to be performed or
fulfilled by the Company before the Closing.



5.3 Securities Law Compliance. The Company shall have complied with, and the
offer and sale of the Shares pursuant to this Agreement shall be exempt under,
all applicable federal and state securities laws.



5.4 Proceedings Satisfactory. All corporate and legal proceedings taken by the
Company in connection with the transactions contemplated by this Agreement and
all documents and papers relating to such transactions shall be satisfactory to
the Investors, in the reasonable exercise of the judgment of the Investors.



5.5 Consents and Waivers. The Company shall have obtained any and all consents
(including all governmental or regulatory consents, approvals or authorizations
required in connection with the valid execution and delivery of this Agreement
and the Related Agreements), permits and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement, other than any
such consents, permits or waivers as to which the failure to obtain would not
have a material adverse effect on the Company or the transactions contemplated
by this Agreement, and the same shall be effective as of the Closing Date and
not rescinded.



5.6 Filing of Amendment. The Amendment shall have been filed with the Secretary
of the State of Oklahoma.



5.7 Investor Rights Agreement. The Company and the Investors shall have entered
into the Investor Rights Agreement.



5.8 First Refusal Agreement. The Company, the Investors, and each of Harold G.
Powell, Rebecca Powell Casey, H. Rainey Powell, Michael T. Casey, Lisa Powell
Hunt, their spouses and Arvest Trust Company, N.A., as Trustee (the "Family
Members") shall have entered into the First Refusal Agreement.



5.9 Employment and Non-Competition Agreement. Clark Hinkley shall have executed
and delivered to the Company the Employment and Non-Competition Agreement.



5.10 Voting Agreement. The Company, the Investors, Rebecca Powell Casey,
Michael T. Casey and the other Family Members specified therein shall have
entered into the Voting Agreement.



5.11 Opinion of Counsel. There shall have been delivered to the Investors an
opinion of Crowe & Dunlevy, P.C., counsel to the Company, in substantially the
form attached hereto as Exhibit G.



5.12 Shareholders Agreement Amendment. The Family Members shall have executed an
amendment to the Harold's Stores, Inc. First Amended and Restated Stockholders'
Agreement, dated June 15, 1998, permitting the transactions contemplated by this
Agreement, or shall have executed a termination of such agreement, and shall
have delivered a copy of same to the Investors.



5.13 Amendment to Employment Agreement. Rebecca Powell Casey shall have executed
an amendment to her employment agreement with the Company in the form attached
as Exhibit H.



5.14 Amendment to Consulting Agreement. Harold G. Powell shall have executed an
amendment to his employment/consulting agreement with the Company in the form
attached as Exhibit I.



5.15 Separation Agreement. H. Rainey Powell shall have executed a Separation
Agreement with the Company in the form attached as Exhibit J.



5.16 Exchange Notifications. The Company shall have given all appropriate
notifications to the American Stock Exchange, and all applicable waiting periods
shall have lapsed or other requirements of the American Stock Exchange shall
have been satisfied, in order to permit the transactions contemplated by this
Agreement and the continued listing of the Common Stock.



5.17 Option Plan. The Board of Directors of the Company shall have taken
appropriate action so that vesting restrictions on all options and any other
awards outstanding under the Company's 1993 Performance and Equity Incentive
Plan do not lapse as a result of the transactions contemplated by this Agreement
and the Related Agreements.



5.18 Diligence. The Investors shall have completed all due diligence to their
satisfaction, including in particular their reasonable satisfaction with all
change of control and severance provisions of the Company's agreements and
incentive plans with employees.



5.19 Board of Directors. The number of directors of the Company shall be fixed
at seven (7) and shall include three (3) or fewer directors designated by the
holders of the Series 2001-A Preferred, and one (1) director designated by the
Family Shareholders pursuant to the Voting Agreement.



5.21 Lender Approval.



(a) The Company's principal lender, Bank of America, N.A., shall have consented
to the transactions contemplated hereby and shall have executed an amendment to
the Company's credit facility containing terms reasonably satisfactory to the
Investors.



(b) Any lenders holding shares of Family Members under pledge agreements shall
have executed appropriate documentation to permit the rights of the Investors
under the First Refusal Agreement and the Voting Agreement.



5.22 Certificates, Etc. The Investors shall have received such certificates,
documents and instruments confirming the satisfaction of these conditions to
Closing as they may reasonably request.



Section 6.



CONDITIONS OF THE COMPANY'S OBLIGATIONS AT CLOSING



The obligations of the Company under this Agreement are subject to the
fulfillment at or before the Closing of each of the following conditions:



6.1 Representations and Warranties. The representations and warranties of the
Investors contained in Section 4 shall be true and correct on and as of the
Closing with the same effect as though said representations and warranties had
been made on and as of the Closing.



6.2 Securities Law Compliance. The offer and sale of the Shares pursuant to this
Agreement shall be exempt under all applicable federal and state securities laws
as necessary to offer and sell the Shares to the Investors.



6.3 Performance. The Investors shall have performed or fulfilled all agreements,
obligations and conditions contained herein and required to be performed or
fulfilled by the Investors as of the Closing.



6.4 Consents and Waivers. The Company shall have obtained any and all consents
(including all governmental or regulatory consents, approvals or authorizations
required in connection with the valid execution and delivery of this Agreement
and the Related Agreements), permits and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement, other than any
such consents, permits or waivers as to which the failure to obtain would not
have a material adverse effect on the Company or the transactions contemplated
by this Agreement, and the same shall be effective as of the Closing Date and
not rescinded.



6.5 Filing of Amendment. The Amendment shall have been filed with the Secretary
of the State of Oklahoma.



6.6 Investor Rights Agreement. The Company and the Investors shall have entered
into the Investor Rights Agreement.



6.7 First Refusal Agreement. The Company, the Investors, and the Family Members
shall have entered into the First Refusal Agreement.



6.8 Voting Agreement. The Company, the Investors, Rebecca Powell Casey, Michael
T. Casey and the other Family Members specified therein shall have entered into
the Voting Agreement.



6.9 Exchange. All applicable waiting periods, if any, under the rules of the
American Stock Exchange shall have lapsed or other requirements of the American
Stock Exchange shall have been satisfied as necessary in order to permit the
transactions contemplated by this Agreement and the continued listing of the
Common Stock.



6.10 Board of Directors. The number of directors of the Company shall be fixed
at seven (7) and shall include three (3) or fewer directors designated by the
holders of the Series 2001-A Preferred and one (1) director designated by the
Family Shareholders pursuant to the Voting Agreement.



6.11 Certificates, Etc. The Company shall have received such certificates,
documents and instruments confirming the satisfaction of these conditions to
Closing as it may reasonably request.



Section 7.



TERMINATION AND ABANDONMENT

7.1 General. This Agreement may be terminated at any time prior to the Closing:

(a) By the Investors. By the Investors (i) at any time a condition in Section 5
becomes no longer capable of being satisfied and (ii) on March 31, 2001 if the
conditions set forth in Section 5 have not been complied with in any respect and
the Investors are not materially in breach of their obligations under this
Agreement; provided, however, that if such noncompliance, nonperformance or
breach can be cured or eliminated, then the Investors will not terminate under
this Subsection (a) unless and until (i) they have given the Company written
notice that noncompliance, nonperformance or breach has occurred, specifying the
nature of same and the action required to cure same and (ii) such will not have
been cured or eliminated within 30 days after such notice is received.

(b) By the Company. By the Company (i) at any time a condition in Section 6
becomes no longer capable of being satisfied and (ii) on March 31, 2001 if the
conditions set forth in Section 6 have not been complied with in any respect and
the Company is not materially in breach of its obligations under this Agreement;
provided, however, that if such noncompliance, nonperformance or breach can be
cured or eliminated, then the Company will not terminate under this Subsection
(b) unless and until (i) it has given the Investors written notice that
noncompliance, nonperformance or breach has occurred, specifying the nature of
same and the action required to cure same and (ii) such will not have been cured
or eliminated within 30 days after such notice is received.

(c) Failure of Other Party to Make Deliveries at Closing. By either party if, at
the Closing, it has tendered delivery of all materials to be delivered and the
other party has not tendered delivery of all materials to be delivered by it at
the Closing.



If the Closing has not occurred on or before April 30, 2001, and no action to
specifically perform this Agreement has been brought, then this Agreement will
terminate without any action on the part of any party. If a party institutes an
action to specifically perform this Agreement prior to its termination pursuant
to this Section 7.1, then notwithstanding any provision of any such section,
this Agreement will not be terminated thereafter unless and until a final
judgment or order is entered in such action or in any appeal therefrom denying
specific performance in such action or dismissing or discontinuing such action
without the granting of such relief (and such judgment or order is not then
subject to appeal) or such action or an appeal therefrom is dismissed or
discontinued voluntarily by the party seeking such action or by agreement of the
parties thereto without the granting of such relief.

7.2 Specific Performance and Other Remedies. The Company acknowledges that the
rights of the Investors to consummate the transactions contemplated hereby are
special, unique and of extraordinary character, and that, if the Company
violates, or fails and refuses to perform, any covenant or agreement made by it
herein, then the Investors may be without adequate remedy at law. The Company
agrees, therefore, that if it violates, or fails and refuses to perform, any
covenant or agreement made by it herein, the Investors may, in addition to any
remedies at law for damages or other relief, institute and prosecute an action
to enforce specific performance of such covenant or agreement or seek any other
equitable relief.

7.3 Effect of Termination. Upon the termination of this Agreement, neither party
will have any further obligation to the other, except that: (a) no termination
will prejudice any claim either party may have under this Agreement that arises
prior to the effective date of such termination; and (b) termination of this
Agreement will not terminate or otherwise affect the rights and obligations set
forth in Section 9, which will survive termination as independent obligations.



Section 8.



POST-CLOSING COVENANTS OF THE COMPANY



8.1 Securities Laws Compliance. The Company shall make in a timely manner any
filings required by the securities or blue sky laws of any applicable
jurisdiction.



8.2 Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares (i) such number of shares of
Series 2001-A Preferred as shall from time to time to be sufficient to permit
the payment of dividends on the Series 2001-A Preferred in Dividend Stock and
(ii) such number of shares of Underlying Common Stock as shall from time to time
be sufficient to effect the conversion of all outstanding shares of the Series
2001-A Preferred; and if at any time the number of authorized but unissued
shares of Series 2001-A Preferred or common stock shall not be sufficient to
effect the payment of dividends or conversion of all then outstanding shares of
the Series 2001-A Preferred, in addition to such other remedies as shall be
available to the holder of such Series 2001-A Preferred, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares to such number of shares as shall be
sufficient for such purposes.



8.3 Books and Records. The Company shall maintain complete and accurate records
and books of account in which entries shall be made in accordance with generally
accepted accounting principles consistently applied, reflecting all transactions
of the Company and its subsidiaries, if any. The Company shall provide the
Investors with access to such books and records upon reasonable request for the
purposes of complying with any accounting, securities or other obligations of
the Investors.



8.4 Use of Proceeds. The proceeds from the sale of the Shares shall be used only
for the specific purposes and expenditures set forth on Exhibit K attached
hereto.



8.5 Restrictive Provisions. For so long as the shares of Common Stock issuable
upon the conversion of the outstanding Series 2001-A Preferred represent at
least 10% of the Company's outstanding Common Stock (treating the outstanding
Common Stock and shares of Common Stock issuable upon the conversion of the
Series 2001-A Preferred as outstanding in the aggregate), the Company shall not,
without first obtaining the affirmative vote or written consent of the holders
of at least a majority of the outstanding shares of Series 2001-A Preferred,
voting separately as a single class:



(a) amend, repeal or waive any provision of the Company's Certificate of
Incorporation or Bylaws;



(b) alter or change the rights, preferences or privileges of the Series 2001-A
Preferred;



(c) redeem any shares of the Company's capital stock (except for the Series
2001-A Preferred in accordance with Section 5 of the Amendment);



(d) authorize or issue any class or series of capital stock, other than the
issuance of Series 2001-A Preferred Stock in satisfaction of dividends, provided
that the Company may issue options and other stock-based awards (and the shares
upon exercise thereof) pursuant to the following Subsection (e);



(e) adopt, amend or modify (including modification by the repricing of existing
awards, except and only to the extent resulting from a stock split or similar
transaction) any stock option plan or employee stock ownership plan or issue any
shares of capital stock of the Company to its or its subsidiaries' employees or
directors, except pursuant to the Company's 1993 Performance and Equity
Incentive Plan and 1993 Employee Stock Purchase Plan, each as amended;



(f) pay or declare any dividend or other distribution on Junior Securities (as
defined in the Amendment);



(g) authorize, or take any action to effect, or otherwise permit a sale or other
disposition of all or substantially all of the assets of the Company or any
subsidiary, or a merger, acquisition, recapitalization, other corporate
reorganization or sale of control of the Company or any subsidiary, or a license
of a substantial portion of the assets of the Company or any subsidiary;



(h) undertake or effect any liquidation, dissolution or winding up of the
Company or any material subsidiary, any assignment for the benefit of creditors,
or any bankruptcy or similar filing;



(i) create any new subsidiary of the Company or permit any subsidiary of the
Company to sell or otherwise issue any capital stock or any right to acquire any
of its capital stock to any party other than the Company;



(j) change the size of the Company's board of directors;



(k) take any action which results in the Company making, or permitting any
subsidiary to make, any loan to, or investment in, another entity, other than a
subsidiary of the Company;



(l) take any action to incur or assume more than $1,000,000 of indebtedness,
either individually or on a cumulative basis, in excess of the amount of the
Company's existing indebtedness and availability at such time under credit
facilities that exist immediately prior to the Closing, excluding the extension
of trade credit in the ordinary course of business consistent with past
practices;



(m) take any action which results in the Company and its subsidiaries making, or
becoming obligated to make, any capital expenditures in excess of $2,500,000 in
the aggregate in any fiscal year;



(n) enter into, or permit any subsidiary to enter into, any agreement, contract,
arrangement or transaction, whether oral or written, with or for the benefit of
any of its or any subsidiary's officers, directors or shareholders, any
individual or entity that is an "affiliate" of the Company within the meaning of
the rules promulgated under the Securities Exchange Act of 1934, as amended, or
any individual related by blood, marriage, or adoption to any such individual or
entity, unless such agreement, contract, arrangement or transaction is entered
into in the ordinary course of business and on terms no less favorable to the
Company than those the Company would have been reasonably likely to obtain as
the result of arms-length negotiations with an unrelated third party;



(o) approve any material change in any line of business of the Company or any
subsidiary; or



(p) enter into any acquisition or series of related acquisitions, directly or
through a subsidiary, involving an aggregate transaction value in excess of
$500,000.



8.6 Board Visitation and Materials. Subject to receipt of appropriate agreements
or undertakings of confidentiality, the Company will deliver to each Investor
investing at least $500,000 pursuant to this Agreement (each a "Principal
Holder") a copy of all materials distributed at or prior to all meetings of the
Board of Directors of the Company or any committee thereof, (which shall include
the minutes of the previous meeting) and shall thereafter promptly deliver to
each Principal Holder any revised minutes as are adopted at such or any
subsequent meeting and shall permit representatives of Principal Holders access
to proceedings of the Company's Board of Directors as described below. The
Company will (a) permit a representative of each Principal Holder to attend all
meetings of the Company's Board of Directors, and of the Company's stockholders,
(b) provide to such designees not less than five calendar days' prior actual
notice of all meetings (or as required by the bylaws, if the meeting is an
emergency meeting and the matters to be discussed or voted on would not in any
way adversely affect the Investor or its interest or rights) of the Company's
Board of Directors and of the Company's stockholders and an agenda for the
meetings and other materials related thereto, (c) permit each such designee to
attend such meetings as a non-voting observer, and (d) provide to each such
designee a copy of all materials distributed at such meetings. This Section 8.6
shall cease to apply to any Principal Holder at such time as the Principal
Holder ceases to hold shares of Series 2001-A Preferred having a Stated Value of
at least $500,000.



8.7 Financial Information. The Company will deliver to each of the Investors,
within five days of their public availability, copies of the Company's annual
audited and quarterly unaudited financial statements.



8.8 Other Information. So long as the Investors or their affiliates hold any
Shares, the Company will provide, and will cause its accountants and other
representatives at the Company's expense to provide, any information and
consents regarding the Company that the Investors need to fulfill their
respective obligations under applicable Federal and State securities laws.



8.9 D&O Insurance. The Company shall maintain in effect for not less than five
years following the Closing Date the current policies of directors' and
officers' liability insurance maintained by the Company (provided that the
Company may substitute therefor policies of at least comparable coverage
containing terms and conditions which are no less advantageous to the Company's
officers and directors so long as no lapse in coverage occurs as a result of
such substitution) with respect to all matters, including the transactions
contemplated hereby, occurring prior to, and including the Closing Date;
provided that the Company shall not be obligated to make annual premium payments
for such insurance to the extent such premiums exceed 150% of the premiums paid
as of the date hereof by the Company or any Subsidiary for such insurance. In
such case, the Company shall purchase as much coverage as possible for 150% of
the premiums paid as of the date hereof for such insurance.



8.10 Shareholders Meeting. The Company shall call its 2001 Annual Meeting of
Shareholders to be held as promptly as practicable following the Closing Date,
and shall otherwise facilitate the approval by the Company's shareholders of the
conversion rights of the Series 2001-A Preferred, as set forth in the Amendment.
If the 2001 Annual Meeting is delayed as a result of action by the American
Stock Exchange or any other third party, or if the Company's shareholders, as a
result of any delay in the holding of the 2001 Annual Meeting or any other
reason, do not promptly approve such conversion rights, the Company will take
appropriate action to exchange the shares of Series 2001-A Preferred for another
class of capital stock of the Company, redeem such shares in a manner acceptable
to the Investors, or effect another appropriate form of remedy for the
Investors, in each case that is acceptable to a majority-in-interest of the
Investors and is reasonably acceptable to the Company, it being acknowledged by
the parties that the effectiveness of such conversion rights is an essential
element of the parties' bargain; provided that nothing herein shall require the
Company to effect any transaction that is in violation of the rules or policies
of the American Stock Exchange or applicable law.



Section 9.



MISCELLANEOUS

9.1 Good Faith; Cooperation; Further Assurances.

The parties will in good faith undertake to perform their obligations in this
Agreement, to satisfy all conditions and to cause the transactions contemplated
by this Agreement to be carried out promptly in accordance with its terms. The
parties will cooperate fully with each other and their respective
representatives in connection with any actions required to be taken as part of
their respective obligations under this Agreement. Each party will at the
Closing and from time to time after the Closing, deliver to the other such
further instruments necessary or desirable, in the reasonable opinion of the
requesting party and at the expense of the requesting party, to consummate or
document the transactions contemplated by this Agreement.



9.2 Entire Agreement; Successors and Assigns. This Agreement and the exhibits
hereto and the Related Agreements constitute the entire agreement between the
Company and the Investors relative to the subject matter hereof and supersede
any previous agreement between the Company and the Investors. Subject to the
exceptions specifically set forth in this Agreement, the terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the parties.



9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma without regard to the
conflicts of laws principles thereof.



9.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.



9.5 Headings. The section headings of this Agreement are for convenience and
shall not by themselves determine the interpretation of this Agreement.



9.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery, or by delivery by overnight courier, or telecopy (with confirmation of
receipt), or five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid, addressed:



if to the Company: Harold's Stores, Inc.

765 Asp

Norman, Oklahoma 73070

Attn: Chief Financial Officer

Telecopy: (405) 366-2538



with copy to: Michael M. Stewart

Crowe & Dunlevy, P.C.

20 North Broadway

Oklahoma City, Oklahoma 73102

Telecopy: (405) 272-5238



and if to the Investors, to the respective Investor's address as set forth on
the Schedule of Investors, or at or at such other address as the parties may
designate by written notice to the other parties, with a copy to:



Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attn: Thomas C. Herman, Esq.

Telecopy: (404) 853-8806



and



Robert Anderson Consulting LLC

4401 Northside Parkway

Suite 340

Atlanta, Georgia 30327

Attn: Robert L. Anderson

Telecopy: (404) 949-3156



9.7 Survival of Warranties. The representations and warranties of the parties
contained in or made pursuant to this Agreement shall survive for a period of
one (1) year from the date of the Closing.



9.8 Amendment of Agreement. Any provision of this Agreement may be amended by a
written instrument signed by the Company and by persons holding not less than
two-thirds of the aggregate of (a) the then outstanding Shares (voting on an
as-converted to Common Stock basis) plus (b) the then outstanding shares of
Common Stock into which the Shares have been converted, other than shares of
Common Stock that have been sold to the public.



9.9 Finders' Fees. The Company and the Investors will indemnify each other
against all liabilities incurred by one party with respect to claims related to
investment banking or finders fees in connection with the transactions
contemplated by this Agreement, arising out of arrangements between the party
asserting such claims and the indemnifying party, and all costs and expenses
(including reasonable fees of counsel) of investigating and defending such
claims.



9.10 Expenses. The Company will pay all out-of-pocket fees and expenses
(including attorneys' fees) incurred by the Investors in connection with the due
diligence, negotiation, documentation, closing, administration and enforcement
of the transactions contemplated by this Agreement and the Related Agreements.



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above set forth.

THE COMPANY: Harold's Stores, Inc.

By: /s/ H. Rainey Powell

H. Rainey Powell, President

THE INVESTORS: INTER-HIM, N.V.

By: /s/ Ronald de Waal

Ronald de Waal



 

 

[SIGNATURE PAGE TO SERIES 2001-A STOCK PURCHASE AGREEMENT]

Schedule of Investors

Investor Name and Address

Number of Shares

Aggregate Purchase Price

INTER-HIM, N.V.

Switzerland Representative Office

Im Langacker 16

Postfach

CH - 5401 Baden

Schweiz

Attn.: Mr. Victor Hoogstraal

Telecopy: +41 56 483 0389

300,000

$6,000,000

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

939630